Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lesley Leonesssa on 05/11/2022.
The application has been amended as follows: 

Claim 1 (Examiner Amended) A method of issuing alerts for storage volumes using machine learning, the method comprising:  5analyzing, by a machine learning system, Input/Output (I/O) data of a storage volume in a data storage system, wherein the machine learning system is trained with sample I/O data patterns associated with the storage volume; based on the 11O data, identifying, by the machine learning system, atypical behavior associated with 11O data patterns of the I/O data; and  10issuing an alert; wherein identifying, by the machine learning system, atypical behavior associated with the I/O data patterns of the I/O data comprises: identifying a change in a compression ratio associated with the 1/0 data.

Claim 19 (Examiner Amended) A system for use in issuing alerts for storage volumes using machine learning. the system 10comprising a processor configured to: analyze. by a machine learning system, Input/Output (I/O) data of a storage volume in a data storage system. wherein the machine learning system is trained with sample 1/0 data patterns associated with the storage volume; based on the 11O data. identify, by the machine learning system, atypical behavior 15associated with I/O data patterns of the I/O data; and issue an alert; wherein identifying, by the machine learning system, atypical behavior associated with the I/O data patterns of the I/O data comprises: identifying a change in a compression ratio associated with the 1/0 data.

 	Claim 20 (Examiner Amended) A A non-transitory computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor to: analyze, by a machine learning system, Input/Output (I/O) data of a storage volume in a data storage system, wherein the machine learning system is trained with sample I/O data 5patterns associated with the storage volume; based on the I/O data, identify, by the machine learning system, atypical behavior associated with I/O data patterns of the I/O data; and issue an alert; wherein identifying, by the machine learning system, atypical behavior associated with the I/O data patterns of the I/O data comprises: identifying a change in a compression ratio associated with the 1/0 data.

End Examiner Amendments. 

Allowable Subject Matter
 	Claims 1-15 and 17-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining amended claims 1, 19 and 20 as shown above. 
 	Examiner has found prior art in the same field of endeavor in Dutta et al. (US 2019/0334801 A1).  
 	(See Pre-Interview First Office action mailed on 05/02/2022).  
The system of Dutta does not teach the claims as amended.  
Furthermore, claims 1-15 and 17-20 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648